Citation Nr: 1816106	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the Veteran's annual countable income was excessive as to bar entitlement to nonservice-connected (NSC) disability pension benefits.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and depression.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for a sinus disability.

7.  Entitlement to service connection for a left arm disability.

8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to service connection for a left shoulder disability.

10.  Entitlement to service connection for a low back disability.   

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for coronary artery disease.

13.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

14.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

15.  Entitlement to service connection for residuals of prostate cancer.

16.  Entitlement to service connection for a right leg disability.

17.  Entitlement to service connection for lumbar radiculopathy of the left leg. 

18.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a stomach disability.

19.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  In October 2015, the Veteran died.  The appellant is his sister.  Following the Veteran's death, the appellant requested to be substituted as the claimant for these claims.  38 U.S.C. § 5121A (2012).  In a May 2017 letter, the RO informed the appellant that they had found her to be properly substituted as the claimant for the claims currently on appeal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the claims file is currently with the RO in Montgomery, Alabama.

The appellant has elected to be pro se (unrepresented) in her appeals currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further evidentiary development is required prior to review of the issues on appeal.

The Veteran reported, in an October 2010 statement, that there were outstanding treatment records from the Detroit VA Medical Center (VAMC).  In the Veteran's September 2012 statement of the case (SOC), the RO noted that they were unable to access the Detroit VAMC to review any outpatient treatment records on September 26, 2012.  It is unclear from this statement whether there remain outstanding records at the Detroit VAMC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records from the Detroit VAMC. 

With respect to the claim for nonservice-connected pension benefits, further development is also necessary.  Basic entitlement to nonservice-connected pension benefits exists if (i) the Veteran served in the active military, naval or air service for 90 days or more during a period of war; (ii) is permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct; and (iii) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the Maximum Annual Pension Rate (MAPR), as specified in 38 C.F.R. § 3.23.  See 38 U.S.C. §§ 1502, 1521(j); 38 C.F.R. § 3.3(a).

The Veteran filed his claim for nonservice-connected pension benefits in August 2009.  Although the RO found that the Veteran was entitled to nonservice-connected pension, his claim was administratively denied because his income exceeded the MAPR set by Congress for a single Veteran.  

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly, and which continue throughout the entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1). 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Disability benefits resulting in income from the Social Security Administration (SSA) are not specifically excluded under 38 C.F.R. § 3.272, and therefore are included as countable income.  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.

Evidence in the claims file reflects that in 2009 the Veteran's annual income (consisting of SSA benefits) exceeded the MAPR of $11,830, for a Veteran without a spouse or child.  Unfortunately, the Veteran's SSA income is only available through December 2010.  He last filed an Improved Pension Eligibility Verification Report in August 2010.  The Board finds that there is insufficient evidence at this juncture to determine whether the Veteran had an annual income in excess of the applicable MAPR for the entire period on appeal.  Information regarding the Veteran's SSA income is particularly important as the MAPR for a Veteran without a spouse or child increased in December 2012 to an annual income of $12,465, increased in December 2013 to an annual income of $12,652, and in December 2014 increased again to an annual income of $12,868.  Therefore, on remand, the appellant should be requested to provide income verification from 2011 until the Veteran's death in 2015.  The RO should ask the SSA to report the amount the Veteran received in SSA benefits from 2011 to 2015.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records from the Detroit VAMC.  If records are not available, the Detroit VAMC should specifically note that records are not available.

2.  The RO should take appropriate steps to contact the appellant in order to request that she provide the requisite documentation to support the claim for pension benefits.  This should include a detailed summary of the Veteran's income and expenses from 2011 until his death.  In this regard, she should be requested to provide Improved Pension Eligibility Verification Report(s) for purposes of providing this information.  All income sources, to include SSA disability benefits, and all medical expenses between 2011 and 2015 should be documented. 

3.  The RO should ask the SSA to report the amount of the monthly SSA benefit that the Veteran received between 2011 and 2015.  The response from the SSA should be associated with the claims file.

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




